Order filed October 22, 2015




                                     In The

                    Fourteenth Court of Appeals
                                   ____________

                             NO.   14-15-00216-CR
                             NO.   14-15-00217-CR
                             NO.   14-15-00218-CR
                             NO.   14-15-00219-CR
                                   ____________

                    RODNEY DEAN SEWELL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                           Harris County, Texas
         Trial Court Cause Nos. 1402508, 1403353, 1408337, 1417442

                                    ORDER

      On October 12, 2015, the State filed a document entitled, “State’s Waiver of
Opportunity to Respond to Appellant’s Anders Brief.” Appellant did not file an
Anders brief in these cases. Accordingly, we order the State’s waiver STRICKEN.

      The State’s brief in these appeals is due by November 23, 2015.

                                 PER CURIAM